Reasons for allowance




Claims 1-202 are allowed.



The following is an examiner’s statement of reasons for allowance:


The closest prior art Lundy (US 2013/0328697) explains a central monitoring unit  and detector units (gateways) may communicate using a suitable communications technology 28 such as, but not limited to, ethernet broadband, WiFi, cellular, satellite, or USB drive. While many detector units may be located at a given Venue such as on a container ship, an intermediary base station communication multiplexer may optionally be utilized to concentrate the wireless communications between the detector units and the central monitoring unit. A single purpose sensor devices for compounds such as sarin and the like or other sensor devices may not remain accurate as temperature, humidity, barometric pressure, and the like increase or decrease over time unless otherwise suitably adjusted therefor. It is accordingly another object of the present invention to provide group sensor devices with the ability to sense directly related data (data such as temperature, humidity, barometric pressure, and the like that have a direct bearing on the sensed value of a critical condition such as presence of a chemical compound or radiation being sensed) and to utilize this sensed directly related data to adjust the sensed value of the critical condition, so as to provide an adjusted sensed value of the critical condition which is more accurate than the unadjusted sensed value. As humidity increases, it is an object of the present invention to adjust the sensed concentration value of a chemical compound therefor. MCQuade et al(US 10311272) explains embodiment for using object ID encoded position data collected during operation of a vehicle equipped with an object ID sensor and a GPS sensor.  An object ID encoded position data is collected, generally as discussed above in connection with The object ID encoded position data is transferred from the vehicle to a remote computing device via a data link (such as a hard wired data link, a wireless data link, or a portable memory media).  As generally discussed above, other object data (such as weight, volume and/or temperature) can also be added to the object ID encoded position data.  The  remote computing device (or some other computing device that the object ID encoded position data is transferred to, or some other computing device that is provided access to the object ID encoded position data) is used determine at least one characteristic of an interaction between a labeled object and the vehicle.  One such characteristic that can be determined is to identify at what time the vehicle and a specific labeled object interacted, by searching the object ID encoded position data as a function of the specific object.  Skaaksrud et al(US 20170013547) explains a notification event related to a particular item or group of items stored within the container may be a delivery related parameter worthy of particular attention to those involved in loading or unloading the container, as well as worthy of proactively notifying others. The particular embodiments described below focus on a method for generating a content related notification using an exemplary content interface display apparatus, an embodiment of the apparatus, and an embodiment of a system that leverages such an apparatus as other devices in the system are proactively notified and further logistics messaging may be set in motion to enhance and improve logistics operations related to the container. Burch v et al(US 2016/0239802) explains where an identification sensor on the 

However regarding claim 1 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of:  ; identifying, by the command node, an unresponsive group from the assigned subset of the ID nodes to be in the unanticipated state of ceased broadcasting based upon the monitoring step; detecting, by the command node, the environmental anomaly when a size of the unresponsive group of the assigned subset of the ID nodes exceeds a threshold setting maintained by the command node; automatically generating, by the command node, an alert notification related to the detected environmental anomaly for the shipping container; and transmitting, by the command node, the alert notification to the transceiver to initiate a mediation response related to the detected environmental anomaly.Further regarding claim 57 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of:  and wherein the command node processing unit is programmatically configured, when executing the command node container management program code, to be operative to selectively assign a subset of the ID nodes to function as dedicated monitor beacons deployed within the shipping container; monitor the assigned subset of the ID nodes using the first communication interface for an unanticipated state of ceased broadcasting from any of the assigned subset of the ID nodes; identify an unresponsive group from the assigned subset of the ID nodes to be in the unanticipated state of ceased broadcasting based upon the monitoring step; detect the environmental anomaly when a size of the unresponsive group of the assigned subset of the ID nodes exceeds the threshold setting maintained by the command node; automatically generate an alert notification related to the detected environmental anomaly for the shipping container; and cause the second communication interface to transmit the alert notification to the transceiver to  claim 118 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of:  -29-U.S. Application Serial No. 16/508,709 Attorney Docket No. 30006-0117US01 Response to the non-final Office Actionwherein the command node processing unit is programmatically configured, when executing the command node container management program code, to be operative to selectively assign a subset of the ID nodes to function as dedicated monitor beacons deployed within the shipping container; monitor the assigned subset of the ID nodes using the first communication interface for an unanticipated state of ceased broadcasting from any of the assigned subset of the ID nodes; identify an unresponsive group from the assigned subset of the ID nodes to be in the unanticipated state of ceased broadcasting; detect the environmental anomaly when a size of the unresponsive group of the assigned subset of the ID nodes exceeds the threshold setting maintained by the command node; automatically generate an alert notification related to the detected environmental anomaly for the shipping container; and cause the second communication interface to transmit the alert notification to the transceiver to initiate a mediation response related to the detected environmental anomaly; and wherein the external transceiver is operative to receive the alert notification and initiate a mediation response related to the detected environmental anomaly. Further regarding claim 125 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of:  wherein the command node processing unit is programmatically configured, when executing the command node container management program code, to be operative to selectively assign a subset of the ID nodes to function as dedicated monitor beacons deployed within the shipping container; monitor the assigned subset of the ID nodes using the first communication interface for an unanticipated state of ceased broadcasting from any of the assigned subset of the ID nodes; identify an unresponsive group 
Further regarding claim 131 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of:  when executing the command node container management program code, to be operative to selectively assign a subset of the ID nodes to function as dedicated monitor beacons deployed as part of the shipping container; monitor the assigned subset of the ID nodes using the first communication interface for an unanticipated state of ceased broadcasting from any of the assigned subset of the ID nodes; identify an unresponsive group from the assigned subset of the ID nodes to be in the unanticipated state of ceased broadcasting based upon the monitoring step; detect the environmental anomaly when a size of the unresponsive group of the assigned subset of the ID nodes exceeds the threshold setting maintained by the command node; automatically generate an alert notification related to the detected environmental anomaly for the shipping container; and .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

	 		 	                 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM(EST).   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/GERALD A SMARTH/Primary Examiner, Art Unit 2478